Citation Nr: 0314583	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1986 to March 
1992, including service in the Persian Gulf from October 1990 
to April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
St. Paul, Minnesota.  Jurisdiction over the claims folders 
was subsequently transferred to the RO in Lincoln, Nebraska.  

The appeal seeking service connection for PTSD was denied by 
the Board in March 2001.  This denial was appealed to the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) which, in a November 2001 Order, vacated that portion 
of the March 2001 Board decision dealing with the PTSD claim 
and remanded the matter to the Board for further action, 
including compliance with the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In March 2001, the Board also remanded additional service 
connection issues to the RO for further development.  In 
February 2003, the appellant's attorney withdrew the appeal 
regarding the issues in remand status, with the exception of 
the claims for service connection for headaches and for tinea 
versicolor.  Those matters remain in remand status.  





REMAND

A timely notice of disagreement with the denial of an earlier 
effective date for the grant of service connection for a left 
shoulder disability was filed in October 2002.  Since a 
statement of the case on this issue has not yet been issued, 
a remand pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999) is required.  

Moreover, since the RO's most recent consideration of the 
effective date issue, the appellant's service medical and 
administrative records with his initial claim for service 
connection for left shoulder disability have been discovered 
and added to the claims files.  

The Board is also of the opinion that further development to 
comply with the VCAA is required with respect to the 
veteran's claims for service connection for PTSD.

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should readjudicate the claim 
for an earlier effective date for service 
connection for left shoulder disability 
in light of the newly received service 
records and the initial claim for service 
connection for this disability included 
with the service medical records, with 
consideration of the provisions of 
38 C.F.R. § 3.1(r).  If the benefit 
sought is not granted to the veteran's 
satisfaction, then a statement of the 
case on this issue should be issued to 
the appellant and his attorney and they 
should be informed of the requirements to 
perfect an appeal with respect to this 
issue.  

2.  The RO should inform the appellant of 
the evidence and information needed to 
substantiate his claim seeking service 
connection for PTSD, the evidence and 
information that he should obtain and 
submit directly to the RO, and the 
evidence and information which the RO 
will obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 U.S.C.A. 
§ 5103(b) (West 2002), the appellant 
should be given one year in which to 
submit the requested evidence and 
information.  

3.  The RO should next undertake any 
other development required to comply with 
the VCAA or the implementing regulations.  
Thereafter, the RO should review all of 
the relevant evidence, including the 
newly discovered service medical records, 
and readjudicate the claim seeking 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  In accordance 
with proper appellate procedures, the 
case should then be returned to the Board 
for further appellate consideration.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




